DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of Claims 1-9 is the inclusion of the limitations a mixture in which an ink is added to the ink absorption member, the mixture has a viscosity of 5 Pa-s or greater and 100 Pa-s or less as measured 25 minutes after preparation of the mixture by using a tuning fork vibro viscometer.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2020116930A discloses the fibers contained in the liquid absorber 10 are preferably cellulose fibers. Since the cellulose fiber is a material having hydrophilicity, the ink can be preferably taken in when the ink is applied. Further, the cellulose fiber can preferably send the ink once taken in to the water absorbent resin. As a result, the liquid absorber 10 can have excellent absorption characteristics for ink. Further, since the cellulose fiber has a high affinity with the water absorbent resin, the water absorbent resin can be favorably supported on the surface of the fiber. Cellulose fiber is a renewable natural material, and is inexpensive and easily available among various fibers, and is therefore advantageous from the viewpoints of reduction of production cost, stable production, reduction of environmental load, and the like.
JP 2020082569A discloses the liquid absorber 100 includes a liquid absorber 10 including the fiber 20 shown in FIG. 3 or 4, and the anionic water-absorbent resin 30 shown in FIG. 3 or 4 capable of absorbing the ink Q which is an example of a liquid. The container 9 for accommodating the liquid absorber 10 shown in FIGS. 1 and 2 is provided. Of these, the container 9 has a supply port 91 to which the ink Q is supplied, a 
WO 2019/187433 A1 discloses an ink absorbent and ink absorber having enhanced ink-absorption characteristics and capable of preventing leaking of absorbed ink. The ink absorbent according to the present invention is used for absorbing ink and includes a water absorptive resin and a defibrated substance including a fiber, and is characterized in that the content of the water absorptive resin with respect to the fiber is higher than 5 weight% and at most 90 weight% (abstract).
EP 3639802 A1 discloses the viscosity of the liquid of the liquid film cleavage agent can be measured by the following method.  First, 40 g of a liquid film cleavage agent is prepared. Next, the viscosity is measured on the liquid film cleavage agent in an environment range of a temperature of 25°C and a relative humidity (RH) of 65% by using Tuning Fork Vibro Viscometer SV-10 (manufactured by A&D Company, Limited). This operation is repeated three times, and an average value is adopted as the viscosity. In addition, when the liquid film cleavage agent is solid, the liquid film cleavage agent is heated to a temperature of a melting point of the liquid film cleavage agent plus 5°C to induce phase transition into liquid, and the measurement is performed with keeping the temperature conditions.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853